Name: Commission Regulation (EEC) No 730/88 of 18 March 1988 amending Regulation (EEC) No 3549/87 on the sale at prices fixed at a standard rate in advance of certain bone-in beef and veal held by certain intervention agencies and intended for export
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19. 3. 88 Official Journal of the European Communities No L 74/75 COMMISSION REGULATION (EEC) No 730/88 of 18 March 1988 amending Regulation (EEC) No 3549/87 on the sale at prices fixed at a standard rate in advance of certain bone-in beef and veal held by certain intervention agencies and intended for export HAS ADOPTED THIS REGULATION : Article 1 The text concerning 'United Kingdom' in Annex I of Regulation (EEC) No 3549/87 is replaced by the following : 'UNITED KINGDOM  Forequarters from : Steers M / Steers H / Category C, classes U, R and 0 : 50,0' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3905/87 (2), Whereas Commission Regulation (EEC) No 3549/87 (3), as amended by Regulation (EEC) No 469/88 (4), provides for a sale of forequarters for export without further prodessing or after boning ; whereas in the light of current sales trends, certain selling prices should be altered ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Article 2 This Regulation shall enter into force on 21 March 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 March 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28. 6. 1968, p. 24. (2) OJ No L 370, 30. 12. 1987, p. 7 . (3) OJ No L 337, 27. 11 . 1987, p. 16! (*) OJ No L 47, 20. 2. 1988, p. 14.